Title: To Benjamin Franklin from John Hancock, 13 February 1778
From: Hancock, John
To: Franklin, Benjamin


Dear Sir
Boston Febry: 13th: 1778
I am reduc’d to the last moment of the Departure of the Ship, that I have only Time to Solicit your Notice of Mr. William Cooper Son of Mr. Wm. Cooper of this Town, and Nephew of the Revd. Docr. Cooper; he is on board the Boston Frigate; if you can Devise any mode of effecting his promotion in the Service, or fix him in any place of tolerable Emolument, it would oblige his Friends, and I shall Esteem it a particular favor. I beg leave to Request your attention to this Young Gentleman in confidence that your good Offices will not be wanting.
I have already wrote you by this Conveyance, and have not [naught] to Add but my best wishes for every Felicity, and believe me with Sentiments of Esteem Dear Sir Your most Obedient Servant
John Hancock
Honl Docr Franklin
 
Addressed: Honl Doctor Franklin / Paris / John Hancock
Notation: Hancok John 13. Fevr. 1778.
